COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  IN RE: GUARDIANSHIP OF JOHN V.                   §               No. 08-20-00206-CV
  WALTER, AN ALLEGED
  INCAPACITATED PERSON,                            §                  Appeal from the

                         Appellant.                §                   Probate Court

                                                   §             of Dallas County, Texas

                                                   §              (TC# PR-20-01181-1)

                                            ORDER

       Pending before the Court is Appellant’s motion to extend abatement on appeal. The

motion is GRANTED, and the appeal is abated until December 20, 2021, to give the parties an

opportunity to settle the dispute. If the parties are able to finalize a settlement prior to December

20, 2021, the parties are directed to notify the Court of that fact and to file an appropriate motion

to dispose of this action.

       IT IS SO ORDERED this 5th day of November, 2021.

                                                       PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.